Citation Nr: 0841520	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In October 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006 and February 2006, the veteran was afforded 
VA examinations in order to assess the current level of his 
service-connected disabilities in connection with his TDIU 
claim.  These examinations were conducted by the same 
examiner who stated that his findings were not valid because 
the veteran was voluntarily guarding and gave minimal effort 
during the examinations.  During the January 2006 
examination, the examiner stated that he could not comment on 
the veteran's employability without resorting to mere 
speculation.  In the February 2006 examination report, the 
examiner opined that the veteran was able to perform 
sedentary work based on the normal function of his upper 
body.  

During the October 2008 personal hearing, the veteran and his 
representative argued that the January 2006 and February 2006 
examinations were inadequate and questioned the validity of 
the comments.  In addition, they argued that the examiner did 
not take the time to properly evaluate him or take into 
account his pain.  

Based on the foregoing, a remand is warranted for a VA 
examination in order to assess the current severity of the 
veteran's service-connected low back, left hip, and left 
ankle disabilities and obtain an opinion as to effect of 
these disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
determine the severity of disability 
caused by his service-connected low 
back, left hip and left ankle and to 
determine whether the veteran's 
service-connected disabilities render 
him unable to secure and follow a 
substantially gainful occupation.  

The claims folder must be made 
available to the examiner for review 
and all indicated tests and studies are 
to be performed.

The examiner should specifically state 
whether the veteran's service-connected 
disabilities, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion 
should be provided.  

2.  Then, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




